GANTT, J.
This is an appeal from the judgment •of the circuit court of Butler county, Missouri, quashing the record of the board of equalization of said county in which the assessment of certain real estate belonging to the McLeod Lumber Company was increased at the annual meeting of said board in April, 1899. The record recites that the court quashed the proceedings of the board of equalization for the reasons “that no order was made by said respondents acting as said board of equalization, directing and ordering the clerk or secretary thereof to give notice to the parties owners of lands, the value of which had been raised above the assessment made by the assessor; that the said board of equalization, as shown by their' said return, did not hear or act upori the protest of the relators herein pleaded before said board of equalization, and proceeded without jurisdiction.” • The return of the board of equalization contains the record, not only of the said board in the first instance, but also of the board of appeals which met on April 25,1899, to give parties whose assessments had been increased an opportunity and a day to show cause why such increase should not be made.
The propriety of the judgment quashing the record must be determined in accordance with the statute law of this State in force at the time the board of equalization raised and equalized the assessments. By section 7517, Revised Statutes 1889, the county board of equalization consists of the judges of the county court, the county surveyor, the county assessor, and the county clerk. The last named is required to act as secretary of the board, but can not vote. Among the duties imposed upon said board is that found in section 8520, Revised Statutes 1889, which provides that “they [the board of equalization] shall raise the valuation of all such tracts or parcels of land and any personal property as in their opinion have been returned below their real value, according to the rule prescribed by this article for such valuation.” And by section 7518, Revised Statutes 1889, it is made their duty “to hear complaints and to equalize the valuation and assessments upon all *199real and personal property -within the county which is made taxable by law.” The propriety, even necessity, of such a board nnder an organic law which ordains that “all property subject to taxation shall be taxed in proportion to its value, ’ ’ is self-evident. That the board of equalization of Bntler county had jurisdiction to, raise the assessments of relator’s real estate in a proper way must be accepted as the settled law of this State.
But that such increase may not be made the means of unjust discrimination, it is wisely provided that “after the board shall have raised the valuation of such real estate, it shall give notice of the fact, specifying the property and the amount raised, to the persons owning or controlling the same, by personal notice through the mail, or by advertisement in any paper published in the county, and that said board will meet on the fourth Monday in April, to hear reasons, if any may be given, why such increase should not be made.” [Sec. 8520, R. S. 1889.]
This brings us to the first contention of relator, to-wit, that “said board wrongfully and without authority of law, and without any legal or proper notice to the relator, did proceed to increase the valuation of its lands. ’ ’ If by this, relator means that the board must in the first instance notify every taxpayer before it enters its provisional order increasing his ássessment, and citing him to show cause before the board as a court of appeals, why the same should not be so increased, then its position is untenable. [Black v. McGonigle, 103 Mo. 192.]
"While it is an elementary principle of our governmental system that no one can be passed upon either in his person or estate without being first afforded an opportunity to be heard, it has been ruled both by the Supreme Court of the United States and by this court that such a right does not necessarily entitle a taxpayer to a hearing prior to an assessment, but it is a sufficient compliance with.the constitutional guaranty of “due process of law,” that he shall be accorded a hearing *200before some tribunal organized by law, before the tax becomes conclusive.
Mr. Justice Field in Hagar v. Reclamation District, 111 U. S. loc. cit. 708, says: “The necessity of revenue for the support of the government does not admit of the delay attendant upon proceedings in a court of justice and they are not required for the enforcement of taxes or assessments.”
And again, at page 710, he says: “But where a tax is levied on property not specifically, but according to its value, to be ascertained by assessors appointed for that purpose upon such evidence as they may obtain, a different principle comes in. The officers in estimating the value act judicially; and in most of the States provision is made for the correction of errors committed by them, through boards of revision or equalization, sitting at designated periods provided by law to hear complaints respecting the justice of the assessments. The law in prescribing the time when such complaints will be heard, gives all the notice required, and the proceeding by which the valuation is determined, though it may be followed, if the tax be paid, by a sale of the delinquent’s property, is due process of law.”
Just such a provision as was in the mind of the learned justice has been provided by our statute already quoted — and it has been ruled by this court that it violates no constitutional right of the citizen. [State ex rel. v. Cummings, 151 Mo. loc. cit. 58; State ex rel. v. Springer, 134 Mo. 212.]
But the Legislature of this State has provided, in the case of the increase of the assessment of real estate, for an additional notice to that which the statute itself gives by appointing the fourth Monday in April as the time when such complaints may be heard by the board of equalization as a court of appeals.
As the assessment of which relator complains in this case relates to its real estate, it is evident that it relies upon section 7519, Revised Statutes 1889, now section 9132, Revised Statutes 1899, to show that it was denied that notice and hearing which our laws provide *201in such, a case. The circuit court assigned as one of its reasons for quashing the record of the county court of appeals and board of equalization, that “ the said board made no order directing and ordering the clerk or secretary thereof to give notice” of the raising of the assessment of relator’s property. Looking now to relator’s petition for certiorari in the circuit court, we find it alleges, ‘ ‘ That the said board proceeded to hear complaints without first having given any reasonable notice of the increased value of the said land over the assessor’s assessment; the notice having been published in two issues of the Daily Citizen, as your petitioner is informed, on Thursday and Eriday before the Monday on which the said board undertook to- hear objections to the said raise. That the said two issues of the Daily Citizen were afterward brought together in numbers one and two of what was termed the Weekly Citizen.”
Referring to the record set out in the return of the respondents, it appears that the board of equalization met on Monday, April 3,1899, and from day to day and time to time transacted the business before it and adjourned as a board of equalization on April 19, 1899, to meet as a board of appeals on Monday, the 24th of April, 1899.
Accepting the allegation of the petition as true, it appears that on the next day after the adjournment of the board of equalization the notice of the increase of the assessment was published, and again on the next day, and it further appears by the amended or additional return that on April 25, 1899, the relator, McLeod Lumber Company, appeared before said board of appeal and filed its written reasons why said increased valuation should not be maintained, wherein each tract is separately set out and a statement of its value, and the matter was continued from time to time until April 28, 1899, when the said board of appeals made the following order:
“Friday morning, April 28. The board met pursuant to adjournment, all present, and the following order was made: ‘After a due and careful considera*202tion, it was ordered by the board that the valuation in the following tracts of land, which were increased by the board of equalization, be and the same are reduced as follows, to-wit: [Among others.]
“ ‘No. 530. McLeod Lumber Company, southeast quarter of northwest quarter and east half of northeast quarter, section 19, township 22, range 5, valuation by board of equalization, $300; reduced by $60; amount assessed by board, $240.
‘No. 449. McLeod Lumber .Company, northeast quarter of southwest quarter and south half of northeast quarter of northeast quarter, north half of southeast quarter, east half of southeast quarter of southeast quarter, section 15, township 22, range 5; equalization board valuation, $5,000; reduced by $1,000; amount assessed by board, $4,000.’
‘ ‘ And the board adj ourned until Saturday morning, April 29, 1899.
“Saturday morning, April 29, 1899. All present, and there appearing no further business, the board adjourned sine die.”
It thus appears that relator complained not that no notice was given of the increased valuation, but that said notice was not published for a sufficient or reasonable time. The statute nowhere designates what length of time the notice shall be published. It may be that a case may be presented in which a given notice should be declared insufficient as a matter of law, but in a case in which the general law fixes a day and place at which all appeals and complaints shall or may be heard, and’ in addition thereto the notice is published immediately after the adjournment of the board of equalization, and the complaining taxpayer appears promptly on the first day of the session of the board to which he is cited, and is heard and succeeds in reducing his assessments to the amount of a thousand dollars, this court is asked to go a great length in holding the action of the board void for want of notice to the complaining taxpayer. Unquestionably the board had jurisdiction or power to hear complaints and reduce or equalize assessments *203raised by the board of equalization, in other words, over the general subject of complaints of increased valuations, and when the relator herein appeared by its counsel and filed its written exceptions and complaint, it placed itself and the matter of the increase of the valuation of its properties within the jurisdiction of that body, and its action was not void upon the clearest principles of reason and law. [State ex rel. Lemon v. Board, 108 Mo. 235.]
This court has uniformly ruled that a party may confer jurisdiction over his person by voluntarily appearing without the service of any writ or where the notice was short of that required by law or was defectively served and where the sole purpose of the statute as in this case is to give an additional notice to the persons whose assessments have been increased by the board of equalization, it is obvious he may waive the notice and appear and contest the proposed increase, and when he does, he will not afterwards be heard to complain of the insufficiency of the notice.
The second ground upon which the circuit court quashed the record of the board was that' the board did not hear or act upon the protest of relator. That it did not grant all that the relator prayed for, is certainly no evidence that it did not act. Its record shows it acted and in a number of cases and reduced the'amount of the increase. That the court heard relator’s witnesses is apparent from its own petition, which avers it heard their statements without requiring them to be sworn. Surely it does not lie in relator’s mouth to complain that the board was willing to dispense with the oath in hearing its witnesses.
In a proceeding like this, we take cognizance of the record only.
We can discover no step wherein the board of equalization or appeals has exceeded its lawful authority. It is not alleged that relator’s lands were assessed higher than other similar lands in said county. In our opinion the circuit court erred in quashing the record of the board, and its judgment is reversed. '
Sherwood, P. J., and Burgess J., concur.